Citation Nr: 1125780	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a skin disorder, to include hives and a rash, to include as due to in-service environmental exposures.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he broke out in a rash and/or hives shortly after discharge from active duty.  In his October 2007 separation examination medical history he denied a history of skin diseases.  

The Veteran filed a claim of entitlement to service connection in March 2009, and indicated that the rashes/hives first began in February 2009.

A February 2009 VA history and physical outpatient note noted that the Veteran had urticaria.  He reported questionable rashes and hives since his return home from Iraq.  He stated he had treated in an emergency room more than once, and prescribed Benadryl.  He described occasional rashes and hives, and waking up with symptoms of angioedema.  

The Veteran underwent a follow-up environmental examination in February 2009.  He reported first noticing lesions skin "spots on his arms," during his first tour of duty.  He described a rash scattered on his arms and torso, and stated he began to develop hives in September 2008.  On examination he had pinpoint lesions on his arms, and scars.  He had no urticaria that the time and no lesions on his chest or back.  He was assessed with skin lesions, and encouraged to follow up with a skin evaluation and obtain a RAST (radioallergosorbent test).  The examiner additionally noted that "we" (presumably the medical field) did not know the long-term effects of what veterans might have been exposed to in Iraq or what immunizations were given. 

In August 2009, the Veteran was seen at the VA allergy clinic for testing for skin allergies.  It was noted that in November 2008 the Veteran had developed swelling of the lips which was preceded by burning and numbness.  He reported having hives since then and pruritic lesions on his skin.  There had been no association with food or environmental factors.  He underwent RAST testing which showed sensitivity for a variety of environmental factors.  On examination in August 2009, he did not have any hives, but had excoriations reminiscent of scratching.  He was assessed with urticaria/angioedema.  The physician felt that his hives were not related to allergic sensitivities.  

In May 2010, the Veteran reported the onset of intermittent lesions affecting his whole body after returning from service in Iraq and Kuwait.  He was noted to have been evaluated by the allergy clinic, who did not feel that his rash was related to any type of allergy.  He stated his service representative had reported to him that some veterans returned home with similar rash/hives complaints.  He did not know of any trigger or exposure which precipitated the rash/hives.  The assessment was that the appellant had a rash of unknown etiology, and with a questionably psychosomatic component since it did not develop until he returned home.  It was noted he should be referred to a dermatology clinic.

In September 2010, during an evaluation prior to a vasectomy, the Veteran indicated that he did not have any skin problems (open areas, rashes or wounds).

Although the May 2010 VA note indicated that the Veteran was referred for a dermatology follow-up regarding treatment of his rash/hives, those records are not a part of the current claims file.  As such, on remand, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

The Veteran has not been afforded a VA dermatological examination regarding his claim for service connection for rash/hives, to include as due to environmental exposures during service in Iraq and Kuwait.  (The appellant reports in-service exposure to smoke, burning trash, dust, chemicals, and insects.)  in light of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that an examination is in order.  See also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) (VA's duty to assist); 38 C.F.R. § 3.317 (2010) (Provisions pertaining to service connecting a skin disability due to an undiagnosed illness.)

Hence, after obtaining any additional records, the Veteran must be provided a VA skin examination.  The examiner should provide an opinion as to whether any diagnosed skin disorder is due to service, or whether the manifestations of the skin disorder subside with the removal of any offending allergen.  In this regard, it should be recalled that seasonal and other acute allergic manifestations subsiding on the absence of or removal of the allergen are generally to be regarded as acute diseases, healing without residuals.  38 C.F.R. § 3.380 (2010).  The Veteran should be scheduled for a VA skin examination during an outbreak of his rash/hives.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed skin disability; of particular interest to the Board are any dermatology records.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA dermatological examination during a skin outbreak to determine the etiology of any skin disability present.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  Following review of the claims folder and an examination of the Veteran, the physician is to opine whether it is as least as likely as not, i.e., is there a 50/50 chance, that any present skin disability is related to the Veteran's active duty service, to specifically include due to in-service environmental exposures in the Persian Gulf.  The dermatologist must also opine whether any diagnosed skin disorder subsides with the removal of any offending allergen.

Any opinions must be based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The dermatologist should append a copy of their curriculum vitae to the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the RO/AMC must readjudicate the Veteran's claim of entitlement to service connection for a skin disorder on the basis of all the evidence on file and all governing legal authority.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK. R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


